By the Court:
There are no “findings of fact” in this transcript, nor does it appear that such findings were waived in the court below, in any of the three modes provided for in section six hundred and thirty-four of the Code of Civil Procedure.
Unless waived, a judgment cannot be permitted to stand in the absence of findings of fact. The statute evidently requires full findings which shall respond to all the material issues made by the pleadings.
The object of the section of the Code relating to findings is to do away with the doctrine of implied findings, as based on the statute of 1861, and to separate, for the facility of investigation, questions of fact and law. A party to an ac*264tion may now present, as distinct matters, first, the point that the judgment is not the legal conclusion from the facts found; and second, the point that the evidence does not sustain the findings, or some of them.
Judgment and order reversed, and cause remanded.